JAMES L. HUSTON, Managing Editor, Waukesha Freeman
Pursuant to sec. 19.98, Stats., you request to be advised whether the separate but similar letters you have written to the clerks of towns, villages, cities and school districts in your circulation area are sufficient to impose upon them an enforceable obligation to notify you, according to sec. 19.84 (1) (b), Stats., of all meetings of all governmental bodies within the jurisdiction of the respective town, village, city or school district. *Page 167 
Your letter to a village clerk states in part:
      "By this letter, we are making a formal, written request under sub-chapter IV of Chapter 19 of Wisconsin Statutes to be notified of all meetings of government bodies within the jurisdiction of the Village of        .
      "We're including in our request all meetings of the Village Board, the village's planning commission and all other standing or ad hoc committees or agencies, present or future, of the village or of the Village Board.
I am of the opinion that it does not create an obligation to give notice except in those cases where the chief presiding officer had designated the clerk to whom your letter was addressed as the person responsible to give the public notice required by sec. 19.84 (1), Stats., or where the chief presiding officer or his designee had actual notice of such written request.
Section 19.84 (1), Stats., provides in part:
      "Public notice of all meetings of a governmental body shall be given in the following manner:
"***
      "(b) By communication from the chief presiding officer of a governmental body or such person's designee
to the public, to those news media who have filed a written request for such notice . . . ." (Emphasis added.)
The statute requires that the communication be given by the "chief presiding officer of a governmental body or such person's designee." It also requires that notice be given "to those news media who have filed a written request for such notice." The statute does not state where such written requests must be filed. I am of the opinion that they must be filed with the chief presiding officer or his designee of an existing governmental body. The specific governmental body should be named and a separate written request should be filed with the chief presiding officer or his designee of each governmental body from which notice is requested.
BCL:RJV *Page 168